Exhibit 10.2
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement

         
Date of Grant:
    [   ]    
Number of Shares to
    [   ]  
Which Option Relates (Time Vest):
    [   ]    
Number of Shares to
       
Which Option Relates (Time and Hurdle Vest):
         
Option Exercise Price per Share:
  $ [   ]  

          This Agreement dated [ ], is made by and between Euronet Worldwide,
Inc., a Delaware corporation (the “Company”), and [ ] (the “Option Holder”).
RECITALS:
          A. Effective May 18, 2006, the Company’s stockholders approved the
Euronet Worldwide, Inc. 2006 Stock Incentive Plan (the “Plan”) pursuant to which
the Company may, from time to time, grant options to current or prospective key
employees, non-employee directors or outside consultants of the Company to
purchase shares of the Company’s common stock.
          B. The Option Holder is an employee, non-employee director or outside
consultant of the Company or one of its Affiliates and the Company desires to
grant to the Option Holder a nonqualified stock option to purchase shares of the
Company’s common stock on the terms and conditions reflected in this Agreement,
the Plan and as otherwise established by the Committee.
AGREEMENT:
          In consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties agree as follows:
          1. Incorporation of Plan. All provisions of this Agreement and the
rights of the Option Holder are subject in all respects to the provisions of the
Plan, as it may be amended, and the powers of the Committee therein provided.
Capitalized terms used in this Agreement but not defined will have the meanings
set forth in the Plan.
          2. Grant of Nonqualified Stock Option. As of the Date of Grant
identified above, the Company grants the Option Holder, subject to this
Agreement and the Plan, the right,

 



--------------------------------------------------------------------------------



 



privilege and option (the “Option”) to purchase, in one or more exercises, all
or any part of that number of Shares of Stock identified above opposite the
heading “Number of Shares to Which Option Relates” (the “Option Shares”), at the
per Share price specified above opposite the heading “Option Exercise Price per
Share”.
          3. Consideration to the Company. In consideration of the granting of
this Option by the Company, the Option Holder will render faithful and efficient
services as an employee, non-employee director or consultant of the Company or
one of its Affiliates. Nothing in this Agreement or in the Plan will confer upon
the Option Holder any right to continue as an employee, non-employee director or
outside consultant of the Company or one of its Affiliates or will interfere
with or restrict in any way the rights of the Company, which are hereby
expressly reserved, to terminate the Option Holder’s employment or consultancy
(as applicable) with the Company at any time for any reason whatsoever, with or
without cause.
          4. Exercisability of Option. During the Option Holder’s lifetime, any
Option granted hereunder may be exercised only by the Option Holder.
          (a) Option (Time Vest):
     This Option, except as specifically provided elsewhere under the Plan,
shall vest and become exercisable as follows:

     
Years Elapsed from Date of Grant
  Percentage Exercisable       [  ]   [  ]

          (b) Option (Time and Hurdle Vest):
     Provided that Option Holder is granted a Time and Hurdle Vest Option as
indicated at the top of page 1 above, vesting of this Option shall be subject to
both time and “hurdle” conditions as provided in this Section 4(b).
     The “hurdle” condition is that, on or before the third anniversary date of
grant, the closing price of the Company’s stock as quoted on the Nasdaq Global
Select Market shall have maintained an average of $[ ] or more for any thirty
day period (the “Hurdle”).
     Provided the Hurdle has been met met, this Option, except as specifically
provided elsewhere under the Plan, shall vest and become exercisable in
increments on each anniversary date commencing on the second anniversary as
follows:

         
Anniversary of Date of Grant
  Percentage Exercisable  
 
   
Second*
    40 %
Third
    20 %
Fourth
    20 %
Fifth
    20 %

 

*   This 40% increment will vest on the second anniversary date if the Hurdle
has been met by that time and will vest on the day following the day on which
the Hurdle is met, if the Hurdle is met at any time between the second and third
anniversary date of

2



--------------------------------------------------------------------------------



 



grant. Each of the other increments will vest on the anniversary date indicated,
provided the Hurdle has been met.
     If the Hurdle is not met on or before the third anniversary of the date of
grant, the Option will lapse and be of no further effect.
     For purposes of this Section 4, a year shall mean a period of 365 days (or
366 days in the event of a leap year). Notwithstanding the above Option vesting
schedule, any Options granted hereunder will become fully exercisable upon the
Option Holder’s death or Disability provided the Option has not otherwise
expired, been cancelled or terminated.
          5. Method of Exercise. Provided this Option has not expired, been
terminated or cancelled in accordance with this Agreement and the Plan, the
portion of this Option which is otherwise exercisable pursuant to Section 4 may
be exercised in whole or in part, from time to time by delivery to the Company
or its designee a written notice which will:
     (a) set forth the number of Shares with respect to which the Option is to
be exercised;
     (b) if the person exercising this Option is not the Option Holder, be
accompanied by satisfactory evidence of such person’s right to exercise this
Option; and
     (c) be accompanied by payment in full of the Option Exercise Price in the
form of cash, or a certified bank check made payable to the order of the Company
or any other means allowable under the Plan which the Company in its sole
discretion determines will provide legal consideration for the Shares.
          6. Expiration of Option. Unless terminated earlier in accordance with
this Agreement or the Plan, the Option granted herein will expire at 5:00 P.M.,
Central Time, on the 10th Anniversary of the Date of Grant (the “Expiration
Date”). If the Expiration Date is a day on which the Company is not open for
business, then the Option granted herein will expire, unless earlier terminated
in accordance with this Agreement or the Plan, at 5:00 P.M., Central Time, on
the last business day before such Expiration Date.
          7. Effect of Separation from Service. Except as may otherwise be
provided in the employment agreement (if any) or consultant agreement between
the Option Holder and the Company, if the Option Holder ceases to be an
employee, non-employee director or outside consultant of the Company for any
reason, including cessation by death or Disability, the effect of such
termination of employment, directorship or consultancy on all or any portion of
this Option is as provided below. Notwithstanding anything below to the
contrary, in no event may the Option be exercised after the Expiration Date.
     (a) If the Option Holder’s employment is terminated for Cause or the
consultant agreement is terminated, the Option will immediately be forfeited as
of the time of such termination.
     (b) If the Option Holder ceases to be an employee of the Company due to the
Option Holder’s resignation or termination of employment by the Company not for

3



--------------------------------------------------------------------------------



 



Cause, the portion of this Option which was otherwise exercisable pursuant to
Section 4 on the date of such termination of employment may be exercised by the
Option Holder at any time prior to 5:00 P.M., Central Time, on the ninetieth
(90th) calendar day following the effective date of the Option Holder’s
termination of employment. If such ninetieth (90th) day is not a business day,
then the Option will expire at 5:00 P.M., Central Time, on the first business
day immediately following such ninetieth (90th) day.
     (c) If the Option Holder ceases to be an employee, non-employee director or
outside consultant of the Company due to the Option Holder’s death or Disability
or if the Option Holder dies during the ninety (90) day period provided above,
the Option may be exercised by the Option Holder (or his or her beneficiary) at
any time prior to 5:00 P.M., Central Time, on the first anniversary date of the
effective date of the Option Holder’s termination of employment, directorship or
consultancy. If such anniversary date is not a business day, then the Option
will expire at 5:00 P.M., Central Time, on the first business day immediately
following such first anniversary date.
          8. Long-Term Consideration for Options. Option Holder recognizes and
agrees that the Company’s key consideration in granting this Option is securing
Option Holder’s long-term commitment to advance and promote the Company’s
business interests and objectives. Accordingly, Option Holder agrees to the
following as material and indivisible consideration for this Option:
               (a) Fiduciary Duty. During his/her employment, directorship or
consultancy with the Company, Option Holder shall devote his/her full energies,
abilities, attention and business time to the performance of his/her particular
responsibilities and shall not engage in any activity which conflicts or
interferes with, or in any way compromises, performance of such
responsibilities.
               (b) Confidential Information. Option Holder recognizes that by
virtue of his/her employment, directorship or consultancy with the Company,
Option Holder will be granted otherwise prohibited access to confidential
information and proprietary data which are not known to the Company’s
competitors. This information (the “Confidential Information”) includes, but is
not limited to, any of the following as it relates to the Company or any of its
affiliates (the “Euronet Group”): current and prospective customers; the
identity of key contacts at such customers; customers’ particularized
preferences and needs; marketing strategies and plans; financial data; personnel
data; compensation data; proprietary procedures and processes; and other unique
and specialized practices, programs and plans of the Euronet Group and its
customers and prospective customers. Option Holder recognizes that this
Confidential Information constitutes valuable property of the Euronet Group,
developed over a significant period of time and at substantial expense.
Accordingly, Option Holder agrees that he/she shall not, at any time during or
after his or her employment, directorship or consultancy with the Company,
divulge such Confidential Information or make use of it for his/her own purposes
or the purposes of any person or entity other than the Euronet Group.
               (c) Non-Solicitation of Customers. Option Holder recognizes that
by virtue of his/her employment, directorship or consultancy with the Company,
Option

4



--------------------------------------------------------------------------------



 



Holder may be introduced to and involved in the solicitation and servicing of
existing customers of the Euronet Group and new customers obtained by the
Euronet Group during Option Holder’s employment, directorship or consultancy.
Option Holder understands and agrees that all efforts expended in soliciting and
servicing such customers shall be for the permanent benefit of the Euronet
Group. Option Holder further agrees that during his/her employment, directorship
or consultancy with the Company, Option Holder will not engage in any conduct
which could in any way jeopardize or disturb any of the Euronet Group’s customer
relationships. Option Holder also recognizes the Euronet Group’s legitimate
interest in protecting, for a reasonable period of time after his/her
employment, directorship or consultancy with the Company, the Euronet Group’s
customers. Option Holder further acknowledges that the Euronet Group is in the
business of providing ATM management services, prepaid financial services, and
money transfer operations throughout the world, and that Option Holder has
knowledge of proprietary information relating to that worldwide business which,
if known to or used to the benefit of a competitor of the Company, would provide
a competitor with an unfair competitive advantage with regard to the Company’s
relationships with its customers. Accordingly, Option Holder agrees that, for a
period beginning on the date hereof and ending two (2) years after termination
of his/her employment, directorship or consultancy with the Company, regardless
of the reason for such termination, Option Holder shall not, in any location
where the Euronet Group conducts business or provides services to customers and
in any location where Option Holder provided services to the Company during the
term of Option Holder’s employment, directorship or consultancy with the
Company, directly or indirectly, without the prior written consent of the Chief
Executive Officer of the Company, market, offer, sell or otherwise furnish any
products or services similar to, or otherwise competitive with, those offered by
the Euronet Group to any customer of the Euronet Group (including, without
limitation, the business of providing ATM management services, prepaid
processing and related services, and money transfer operations).
               (d) Non-Solicitation of Employees. Option Holder recognizes the
substantial expenditure of time and effort which the Euronet Group devotes to
the recruitment, hiring, orientation, training and retention of its employees.
Accordingly, Option Holder agrees that, for a period beginning on the date
hereof and ending two (2) years after termination of his/her employment,
directorship or consultancy with the Company, regardless of the reason for such
termination, Option Holder shall not, directly or indirectly, for himself or
herself or on behalf of any other person or entity, solicit, offer employment
to, hire or otherwise retain the services of any person who, during that two
(2) year term, is an employee of the Euronet Group.
               (e) Survival of Commitments; Potential Recapture of Options and
Proceeds. Option Holder acknowledges and agrees that the terms and conditions of
this Section 8 regarding confidentiality and non-solicitation shall survive both
(i) the termination of his/her employment, directorship or consultancy with the
Company for any reason, and (ii) the termination of the Plan for any reason.
Option Holder acknowledges and agrees that the grant of Options in this
Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company may pursue any or all of the
following remedies if Option Holder either violates the terms of this Section or
succeeds for any reason in invalidating any part of it (it being

5



--------------------------------------------------------------------------------



 



understood that the invalidity of any term hereof would result in a failure of
consideration for the Options):

  (i)   declaration that the Option is null and void and of no further force or
effect;     (ii)   recapture of any cash paid or Shares issued to Option Holder,
or any designee or beneficiary of the Option Holder, pursuant to the Option; or
    (iii)   recapture of the proceeds, plus reasonable interest, with respect to
any Shares that are both issued pursuant to this Option and sold or otherwise
disposed of by Option Holder, or any designee or beneficiary of Option Holder.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
               (f) Acknowledgement. Option Holder acknowledges and agrees that
adherence to the foregoing requirements will not prevent him/her from engaging
in his/her chosen occupation and earning a satisfactory livelihood following the
termination of his/her employment, directorship or consultancy with the Company.
               (g) Court May Modify Restrictions. Although the parties have
attempted to reasonably limit Option Holder’s activities after the termination
of his/her employment, directorship or consultancy with the Company, the parties
agree that a Court may modify and enforce the restrictive covenants contained in
this Section 8 to the extent that it believes such modifications are necessary
for Option Holder’s restrictions under this Section 8 to be reasonable.
               (h) Severability. The parties agree that if any part of this
Section 8 or the application of any part of this Section 8 is found by a court
to be void, voidable, invalid, unenforceable, or in conflict with any federal or
state law, then the remainder of this Agreement shall remain valid, fully
enforceable, and shall otherwise be given full force and effect.
          9. Notices. Any notice to be given under this Agreement to the Company
will be addressed to the Secretary of the Company at Euronet Worldwide, Inc.,
4601 College Blvd., Leawood, KS 66211, and any notice to be given to the Option
Holder will be addressed to him or her at the address provided to the Company.
By a notice given pursuant to this Section 9, either party may hereafter
designate a different address for notices to be given to him or her. Any notice
which is required to be given to the Option Holder will, if the Option Holder is
then deceased, be given to the Option Holder’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 9. Any notice will be deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
          10. Nontransferability. Except as otherwise provided in this Agreement
or in the Plan, the Option and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and

6



--------------------------------------------------------------------------------



 



will not be subject to execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Option, or any right or privilege conferred hereby, or upon the levy of any
attachment or similar process upon the rights and privileges conferred hereby,
contrary to the provisions hereby, this Option and the rights and privileges
conferred hereby will immediately become null and void.
          11. Status of Option Holder. The Option Holder shall not be deemed a
stockholder of the Company with respect to any of the Shares subject to this
Option, except for those Shares that have been purchased and issued to him or
her. The Company shall not be required to issue or transfer any Shares purchased
upon exercise of this Option until all applicable requirements of law have been
complied with and, if applicable, such Shares shall have been duly listed on any
securities exchange on which the Shares may then be listed.
          12. Withholding Taxes. The Option Holder agrees to make appropriate
arrangements with the Company for satisfaction of any minimum applicable
Federal, state or local income tax or payroll tax withholding amounts required
by law to be withheld, including the payment to the Company at the time of
exercise of an Option of all such taxes and requirements. The Company is not
required to issue Shares upon the exercise of this Option unless the Option
Holder first satisfies such tax withholding obligations. The Company may, in its
discretion, elect to withhold Shares otherwise eligible to be delivered to the
Option Holder having a value equal to the minimum amount required to be withheld
to cover such applicable tax withholding liability.
          13. Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
          14. Amendment. This Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Agreement.
          15. Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.
          16. Binding Effect. Except as expressly stated herein to the contrary,
this Agreement will be binding upon and inure to the benefit of the respective
heirs, legal representatives, successors and assigns of the parties hereto.
[Signature Page Immediately Follows]
This Agreement shall be deemed fully executed and delivered by the parties
hereto upon the electronic signature/acceptance of the Option Holder via email.
The Company:

7



--------------------------------------------------------------------------------



 



                By:           Rick Weller, Executive Vice President and Chief
Financial Officer             

8



--------------------------------------------------------------------------------



 



         

APPENDIX A
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
 
Designation of Beneficiary
 
     In connection with the Non-Qualified Stock Option Agreement (the “Award
Agreement”) entered into on ___, 201___between Euronet Worldwide, Inc. (the
“Company”) and ___, an individual residing at ___(the “Recipient”), the
Recipient hereby designates the person specified below as the beneficiary of the
Recipient’s interest in the Options (as defined in the 2006 Stock Incentive Plan
of the Company) awarded pursuant to the Award Agreement. This designation shall
remain in effect until revoked in writing by the Recipient.

           
Name of Beneficiary:
               
Address:
                                
Social Security No.:
     

     The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.

       
 
Date:     

                  By:           [Recipient Name]             

     
County of
         
State of
   

     Sworn to before me this ______day of ______, 201______

            Notary Public
                       

9